WILLIS, BEN C. (Ret’d), Associate Judge.
In this case, as in Williams v. State, 541 So.2d 752 (Fla. 1st DCA 1989), the trial court imposed the condition that appellant return on the date set for sentencing after accepting appellant’s plea of nolo conten-dere. Since the condition was not a part of the plea bargain, the trial court should have granted appellant’s motion to withdraw his plea, once the court determined it would not impose sentence in accordance with the terms of the negotiated plea.
Accordingly, we reverse and remand with .directions that appellant be afforded an opportunity to withdraw his nolo conten-dere plea.
SHIVERS, C.J., and ERVIN, J., concur.